Citation Nr: 9910855	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  98-01 934	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to service connection for arthritis of the 
left elbow.

3.  Entitlement to service connection for arthritis of the 
wrists.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for a respiratory 
disorder.

6.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Huntington, 
West Virginia RO and an October 1997 decision by the Roanoke, 
Virginia RO.  

In September 1998, the veteran testified at a hearing before 
a member of the Board.  In January 1999, the Board notified 
the veteran that, because the Board member who had conducted 
the hearing was no longer at the Board, the veteran was 
entitled to another hearing.  In February 1999, the veteran 
replied that he did not want an additional hearing.  

The Board notes that, at the September 1998 hearing, the 
veteran raised the issues of entitlement to service 
connection for tinnitus and PTSD.  These issues have not yet 
been addressed by the RO and are consequently referred to the 
RO for appropriate action.

(The issues of entitlement to service connection for 
arthritis of the hands, and heart and respiratory disorders 
will be addressed in the REMAND that follows the decision 
below.)


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veteran currently has arthritis of the left elbow or 
arthritis affecting either wrist.

2.  Audiometric test results obtained during a VA 
compensation examination conducted in July 1997 correspond to 
numeric designations of level I for each ear.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for arthritis of the left elbow or wrists is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

2.  An increased (compensable) evaluation for bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85, Table VI, Table VIa, Table 
VII, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Elbow and Wrists

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  
Additionally, when disease is shown as chronic in service, or 
within a presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order make a 
claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

In the present case, the Board finds that the veteran's 
claims of entitlement to service connection for arthritis of 
the left elbow and the wrists are not well grounded.  No 
competent medical evidence has been presented to show that he 
currently has such arthritis.  While some of his service 
medical records (SMRs) appear to be unavailable for Board 
review, no evidence of any left elbow or wrist arthritis was 
noted on his retirement examination in August 1978.  There 
was also no evidence of the claimed disorders shown on the VA 
examination that was conducted in February 1979, one month 
after separation from service.  VA examinations were 
conducted in March, July, and November 1997 and did not 
reveal arthritis at these locations.  The November 1997 VA 
examination was conducted with a view toward determining 
whether he had these disorders and examination revealed that 
he did not; rather, he had a normal left elbow and wrists.  

The Board recognizes that the veteran has specifically 
testified that he has had continued problems with arthritis 
in both wrists and left elbow since service, but no current 
diagnosis has been provided by one competent to do so.  In 
short, while the veteran is competent to provide information 
regarding symptoms he currently experiences and has 
experienced since military service, he has not been shown 
competent to provide a medical diagnosis regarding current 
arthritis.  Espiritu, 2 Vet. App. at 495.  Consequently, 
without competent medical evidence of current disability, the 
veteran has not submitted well-grounded claims and they must 
be denied.

Finally, as noted above, it appears that not all of the 
veteran's SMRs have been made available for review on appeal.  
In this regard, the Court has held that, where "service 
medical records are presumed destroyed . . . the BVA's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened."  O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  However, as explained in the discussion above, the 
Board finds that the left elbow and wrist claims are not well 
grounded on account of failure to present competent medical 
evidence showing current disability.  Consequently, absent 
current showing of the claimed disability, the Board finds 
that further development as to these issues is not required; 
even a search for additional SMRs would not be helpful.

Defective Hearing

Disability evaluations for service-connected conditions are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels designated from I to XI.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.85 are used to calculate the 
rating to be assigned.  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of 
38 C.F.R. § 4.85 is to be used to assign a rating based on 
puretone averages.  38 C.F.R. § 4.85(c) (1998).

In the veteran's case, audiometric testing conducted in July 
1997 revealed puretone thresholds of 5, 30, 55, and 60 
decibels in the right ear, and 5, 35, 55, and 60 decibels in 
the left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these scores is 38 decibels for 
the right ear, and 39 decibels for the left ear.  Speech 
discrimination scores of 92 percent correct for each ear were 
obtained.  Applying these test results to 38 C.F.R. § 4.85, 
Table VI (1998), the veteran has a numeric designation of I 
for each ear.  Application of 38 C.F.R. § 4.85, Table VII 
(1998) results in a finding that an increase in the currently 
assigned noncompensable rating is not warranted.

The Board notes that audiometric testing was also conducted 
by VA in January 1997.  However, a review of these results 
does not suggest a different outcome.  In other words, 
application of the rating criteria to puretone thresholds and 
speech discrimination scores obtained during these tests does 
not allow for the assignment of a compensable rating.

Although the veteran has described his hearing disability as 
so bad that he must use bilateral hearing aids, it should be 
pointed out that evaluations derived from application of the 
schedular criteria are specifically intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(1998).  Consequently, further analysis of this argument is 
not necessary.  See also 38 C.F.R. § 3.321 (1998).  (No 
evidence has been presented to show unusual difficulties the 
veteran experiences beyond those already contemplated by the 
rating schedule.)  

ORDER

Service connection for arthritis of the left elbow is denied.

Service connection for arthritis of the left wrist or right 
wrist is denied.

An increased (compensable) rating for bilateral hearing loss 
is denied.  


REMAND

The veteran claims that he has arthritis in both hands that 
began in service.  He also contends that he has a heart 
disorder that can be attributed to service as evidenced by 
his heart attacks in 1976 and 1978 at Ft. Stewart, Georgia.  
He further claims that he developed a respiratory disorder as 
a result of having had pneumonia about 19 to 20 times in 
service.  He also reports being treated for hypertension in 
1971-1972.  

Available SMRs do not show treatment for arthritis of either 
hand or a respiratory disorder, but do show he was seen for 
complaints of chest pain.  The Board finds the absence of 
other records that may yet be available significant, 
especially in light of current diagnoses of pulmonary 
disease, a heart disorder, and physical findings of arthritis 
of the hands noted in March 1997.  In this regard it should 
be noted that, during the RO's search for SMRs in conjunction 
with a prior claim in February 1979, the service department 
noted in September 1979 that the veteran's SMRs were not in 
the file storage area and suggested that the RO re-submit a 
request for records at a later date.  Nevertheless, there is 
no indication in the record that another request was ever 
submitted. 

At his September 1998 hearing, the veteran reported receiving 
treatment at the VA Medical Center (VAMC) in Salem for heart 
and respiratory problems.  The veteran also reported 
receiving treatment from Dr. Wynn, his primary cardiologist 
at the Radford Community Hospital, who reportedly indicated 
that a June 1996 heart attack was brought on from a heart 
condition the veteran had in service.  The veteran also 
indicated that a VA physician had noted that arthritis could 
cause heart problems.  He reported that a Dr. Lentz informed 
him that, because of having had pneumonia over the past 
years, it was the probable cause of his COPD because of the 
scar tissue in the lungs.  Given the putative explanations 
for heart and lung problems, and because of the need to 
ensure that all potentially relevant VA records are made a 
part of the file, see Bell v. Derwinski, 2 Vet.App. 611 
(1992), the Board finds that a remand is warranted.  See 
Robinette v. Brown, 8 Vet.App. 69 (1995) (where the claimant 
identifies evidence which may make a claim well grounded, VA 
has a duty to inform the claimant that such evidence is 
required to present a valid claim.)

In light of the foregoing, these issues are REMANDED to the 
RO for the following:

1.  The RO should conduct an extensive 
search for the veteran's SMRs and 
associate any records obtained with the 
claims folder.  All efforts to obtain the 
veteran's SMRs should be documented.

2.  The RO should seek to obtain all VA 
records referred to by the veteran as 
relating to treatment or evaluation for 
arthritis of the hands, heart disability, 
or lung disability.  The veteran should 
also be informed of the type of medical 
nexus evidence necessary to make his 
claims of service connection well 
grounded, especially medical opinion 
evidence of the kind mentioned above 
regarding the etiology of his heart or 
lung problem.

3.  After completing the actions outlined 
above, the RO should take adjudicatory 
action on the veteran's claims, to 
include a determination on the question 
of whether the claims are well grounded.  
If the RO concludes that any claim is 
well grounded, then the RO should 
undertake any additional development 
deemed necessary to fulfill the duty to 
assist.  If any benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last 
statement of the case was issued in 
March 1998.  38 C.F.R. §§ 19.29, 19.31 
(1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


 

